Citation Nr: 1455858	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-04 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for aortic stenosis, to include as secondary to service-connected PTSD. 

3.  Entitlement to service connection for residuals of cold weather injuries to the bilateral hands. 

4.  Entitlement to service connection for residuals of cold weather injuries to the bilateral lower extremities. 

5.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1952 to September 1954.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is associated with the Veteran's electronic claims file.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for residuals of cold weather injuries to the bilateral hands and bilateral lower extremities and entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In October 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for entitlement to service connection for aortic stenosis is requested. 

2.  The Veteran's cognitive impairment (diagnosed as dementia) is etiologically related to service-connected PTSD.

2.  Throughout the appeal the Veteran's PTSD most nearly approximates deficiencies in most areas of work, school, family relationships, thinking, judgment and mood without total occupational and social impairment.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for aortic stenosis, to include as secondary to service-connected PTSD, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for an initial 70 percent disability rating throughout the appeal, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the October 2014 hearing, the appellant withdrew the appeal for entitlement to service connection for aortic stenosis, to include as secondary to service-connected PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and the claim is dismissed.


Increased Rating Claim

Service connection for PTSD was granted in the February 2008 rating decision on appeal.  An initial 30 percent evaluation was assigned effective April 25, 2007. The Veteran contends that an increased rating is warranted as his PTSD is productive of severe symptoms including dementia, nightmares, and depression. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As a preliminary matter, the Board notes that the Veteran has been diagnosed with nonservice-connected dementia.  The record contains some evidence indicating the dementia is related to or aggravated by the Veteran's PTSD.  The November 2009 VA examiner found that the Veteran's dementia was likely related at least in part to PTSD as chronic distress is a risk factor for cognitive decline and dementing illness.  In contrast, the April 2014 VA examiner determined that there was no evidence the Veteran's dementia was due to PTSD.  The record therefore contains medical opinions weighing both for and against a relationship between nonservice-connected dementia and PTSD.  The Board will resolve any doubt in favor of the Veteran and find that his dementia is etiologically related to PTSD.  The Board also notes that there is no medical evidence specifically differentiating symptoms associated with dementia and those associated with PTSD.  In light of the relationship between the Veteran's dementia and his PTSD and the lack of evidence separating symptoms between the two disorders, the Board will consider all of the Veteran's psychiatric symptomatology (including cognitive impairment) when determining the appropriate disability rating for his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

The Veteran's PTSD is currently rated as 30 percent disabling under Diagnostic Code 9411 and the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when the mental disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

After review of the evidence, the Board finds that an initial 70 percent evaluation is warranted for the service-connected PTSD throughout the claims period.  With respect to the schedular criteria, the Veteran has endorsed several of the specific symptoms associated with a 70 percent rating.  Treatment records from the San Antonio VA Medical Center (VAMC) and McAllen Vet Center document complaints of depression and an inability to establish and maintain effective relationships due to symptoms of anxiety, social isolation, nightmares, and intrusive thoughts.  In a September 2007 statement, the Veteran also described symptoms consistent with hypervigilance (including obsessional rituals of checking the locks on the windows and doors in his home at night) and difficulty controlling his anger.  

The Veteran manifests other symptoms associated with a 70 percent rating.  He reported suicidal ideation at the November 2009 VA psychiatric examination along with persistent audio hallucinations.  The April 2014 VA examiner also observed poor judgment and impaired abstract thinking.  The Veteran's severe cognitive impairments clearly affect his ability to work and the evidence demonstrates that he lives alone and has little social contact with people not in his immediate family.  The Veteran's PTSD therefore most nearly approximates deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood and is consistent with an initial 70 percent rating.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

The Board has considered whether the Veteran's PTSD warrants a higher disability rating at any time during the claims period, but finds that it does not most nearly approximate total occupational and social impairment.  The Global Assessment of Functioning (GAF) scores assigned his PTSD have established the presence of severe PTSD symptoms, but not total impairment.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2014)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The Veteran's GAF scores have ranged from 56 to 50, consistent with moderate to serious symptoms and moderate to serious difficulty with occupational and social functioning.  Id.  

The Veteran has demonstrated some symptoms associated with a total rating due to PTSD, but the Board finds that the preponderance of the evidence is against a finding of total impairment.  The April 2014 VA examiner found that the Veteran experienced disorientation to time or place and memory loss for names of close relatives and his own name.  While the VA examiner concluded that the Veteran manifested total impairment due to dementia and PTSD, the Board notes that this finding is not consistent with the other findings recorded in the examination report.  The examiner found that the Veteran had an intermittent inability to perform his own activities of daily living, but the examiner also specifically stated that the Veteran was able to perform his own grooming, dressing, toileting, bathing and feeding.  The Veteran also did his own laundry and lived alone.  His sister stopped by frequently to check on him and he was not able to drive or manage his financial affairs, but the Veteran's level of independence in his daily activities is not consistent with total impairment and a 100 percent evaluation under the general rating formula.  Furthermore, the Veteran denied experiencing any suicidal ideation at the April 2014 VA examination and was coherent and logical when communicating with the examiner despite a loss of hearing and memory problems.  

The Veteran has also maintained close ties with his large immediate family throughout the claims period.  His family is consistently described in the VA examination reports and treatment records as very supportive and his siblings have been present at his VA examinations and VAMC appointments.  In October 2010, the Veteran reported that he tended to isolate and stay at home, but his sister and nephew kept him busy.  It is therefore clear that the Veteran does not experience total social impairment due to PTSD and its associated cognitive defects.  

A 100 percent rating is warranted if the service-connected PTSD causes total occupational and social impairment, regardless of whether the Veteran has some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms are listed in the Rating Schedule.  See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  In this case, the Veteran has clearly not demonstrated total occupational and social impairment.  While he has not worked in several decades and his dementia makes employment unlikely, his GAF scores, specific symptom presentation, and close relationship with his family are such that his PTSD does not most nearly approximate a total rating under the general rating formula  The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the claim for a total schedular rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the symptoms associated with service-connected PTSD.  His disability manifests severe symptoms such as depression, anxiety, nightmares, and dementia/memory loss.  These manifestations are contemplated in the rating criteria.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  The rating criteria are therefore adequate to evaluate the disability on appeal and the record does not demonstrate an exceptional circumstance where the evaluation of the PTSD fails to capture all the symptoms of the service-connected disability.  Id.


Duties to Notify and Assist

VA has certain duties to notify and assist a claimant in developing and substantiating a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the Veteran initiated an appeal regarding the initial disability evaluation assigned following an award of service connection.  The claim for service connection for the disability on appeal is now substantiated and the filing of a notice of disagreement (NOD) as to the February 2008 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The December 2009 SOC under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation assigned by the RO.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment, including records from the McAllen Vet Center.  The Veteran has not reported receiving any private psychiatric treatment for PTSD.  Additionally, the Veteran was provided proper VA examinations in response to his claim for an increased rating, most recently in April 2014.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

The claim for entitlement to service connection for aortic stenosis, to include as secondary to service-connected PTSD, is dismissed. 

Entitlement to an initial 70 percent rating throughout the appeal, but not higher, for PTSD is granted.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the other claims on appeal.  Regarding the Veteran's claim for service connection for residuals of cold weather injuries, an additional VA examination and medical opinion are required.  The Veteran was provided a VA examination in April 2014 to determine the nature and etiology of his claimed cold weather injuries in the hands and lower extremities.  The VA examiner noted the presence of physical findings and symptoms resulting from a cold weather injury including abnormal neurological testing in the bilateral feet and ankles.  X-rays of the hands also indicated arthritis.  However, the VA examiner did not diagnose any cold weather injuries, based in part on the lack of documentation of such injuries in the Veteran's service treatment records.  

The Veteran testified during the October 2014 hearing that he was exposed to freezing temperatures while serving on active duty in Korea and slept outside in the cold on several occasions.  His testimony is competent and credible evidence of an in-service injury and the Board concedes that the Veteran was exposed to extreme cold during active duty.  A new VA examination and medical opinion are therefore required to determine the etiology of the Veteran's arthritis and neurological deficits, to include whether they are due to in-service cold exposure or nonservice-connected diabetes mellitus. 

The Board also finds that a claim for TDIU has been raised by the record.  Entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the issue of unemployability was raised in association with the claim for an increased rating for PTSD.  The Veteran experiences severe cognitive deficits associated with dementia and service-connected PTSD and has not worked in many years.  The Veteran also meets the schedular criteria for an award of TDIU under 38 C.F.R. § 4.16(a) (2014) based on the Board's decision above to grant an initial 70 percent rating for PTSD.  A claim for TDIU has therefore been raised by the record.  

While the claim for TDIU is part of the Veteran's claim for an increased rating, the RO has not explicitly adjudicated the claim for entitlement to TDIU.  The Veteran would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394   (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).   Upon remand, the RO should send the Veteran a letter that complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014), regarding the claim for entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran appropriate notice regarding the claim for TDIU.  Also request that he submit a properly completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Schedule the Veteran for an examination to determine the nature and etiology of the claimed residuals of cold weather injuries of the bilateral hands and bilateral lower extremities.  After examining the Veteran and reviewing the claims file, the examiner should:

a)  Determine whether any currently present arthritis of the hands and/or bilateral lower extremities is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to the Veteran's exposure to cold temperatures during active duty service in Korea and his reported cold weather injuries.  

b)  Determine whether any currently present neurological impairment of the hands and/or bilateral lower extremities is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to the Veteran's exposure to cold temperatures during active duty service in Korea and his reported cold weather injuries.  

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  For the purposes of the requested medical opinions, the examiner should accept as true the Veteran's reports of cold weather exposure and injuries during active duty service in Korea.  

3.  Adjudicate the issue of entitlement to TDIU.  

4.  If the benefits sought on appeal are not granted, issue a SSOC (to include the issue of entitlement to TDIU if not granted), before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


